ORDER

PER CURIAM.
Appellant, Keith Pollock, appeals from his jury-trial convictions for class A felony assault in the first degree, RSMo § 565.050 (1994), armed criminal action, RSMo § 571.015 (1994), and burglary in the first degree, RSMo § 569.160 (1994). Appellant also appeals the denial of his Rule 29.15 motion for post-conviction relief after an evi-dentiary hearing. We affirm.
We have reviewed the briefs of the parties and the legal file and find the convictions are supported by the evidence and not against the weight of the evidence, and no error of law appears. We further find the denial of appellant’s Rule 29.15 motion is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the circuit court’s judgment pursuant to Rules 30.25(b) and 84.16(b). A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.